

EXHIBIT 10.1
SM ENERGY COMPANY


PERFORMANCE SHARE UNIT AWARD AGREEMENT


This Performance Share Unit Award Agreement (the “Agreement”) is made effective
as of [___], 20[___] (the “Award Date”), by and between SM Energy Company, a
Delaware corporation (the “Company”) and [___] (the “Participant”) to whom
performance share units have been awarded under the Company’s Equity Incentive
Compensation Plan, as amended (the “Plan”).
Pursuant to the terms of the Plan and this Agreement, as of the Award Date, the
Company makes an award (the “Award”) to the Participant of [___] performance
share units (the “Performance Units”). Capitalized terms used but not defined in
this Agreement shall have the meanings given to them in the Plan.
ARTICLE I
PERFORMANCE UNITS
1.1    Performance Units and Performance Period. The Performance Units represent
the right to receive, upon the payment of the Performance Units pursuant to
Section 1.4 hereof after the completion of the Performance Period (as defined
below), a number of shares of the Company’s common stock, $.01 par value per
share (sometimes referred to herein as the “Common Stock”), that will be
calculated as set forth in Section 1.2 below based on the extent to which the
Company’s Performance Criteria (as defined in Section 1.2) have been achieved
and the extent to which the Performance Units have vested. Any Common Stock that
is issued pursuant to any provision of this Agreement may be referred to in this
Agreement as a “Share” or “Shares.” Such actual number of Shares that may be
issued upon payment of the Performance Units may be from zero (0) to two (2.0)
times the number of Performance Units granted on the Award Date. The number of
Performance Units granted herein may be referred to as the “target” number of
Shares. The performance period (the “Performance Period”) for the Performance
Units shall be the three-year period beginning on [___], 20[___], and ending on
[___], 20[___]. Performance Units are intended to be Performance Shares as
defined in the Plan.
1.2    Determination of Number of Shares Earned.
(a)    Performance Criteria. The actual number of Shares that may be earned from
the Performance Units and issued upon payment of the Performance Units after
completion of the Performance Period shall be based upon the Company’s
achievement of performance criteria (the “Performance Criteria”) established by
the Compensation Committee of the Board of Directors of the Company (the
“Committee”) for the Performance Period in accordance with the terms of the Plan
and as set forth below and reflected in the payout matrix (the “Payout Matrix”)
attached as Appendix A hereto and discussed further in subsection (d) hereof.
The Performance Criteria for the calculation of the actual number of Shares to
be issued upon payment of the Performance





--------------------------------------------------------------------------------




Units as reflected in the Payout Matrix are based on a combination of (i) the
relative measure of the Company’s cumulative total shareholder return (“TSR”)
and associated Compound Annual Growth Rate (“CAGR”) for the Performance Period
compared with the cumulative TSR and CAGR of the Peer Companies (as defined
below) for the Performance Period; and (ii) the relative measure of the
Company’s debt adjusted per share cash flow growth (“DACFG”) for the Performance
Period compared with the DACFG for the Peer Companies for the Performance
Period.
(b)    Calculation of TSR, CAGR and DACFG. The TSR and CAGR of the Company and
the Peer Companies and the DACFG of the Company and the Peer Companies, each for
the Performance Period shall be calculated in accordance with the methodology
adopted by the Committee in its sole discretion.
(c)    Peer Companies. The “Peer Companies” shall consist of those exploration
and production companies selected by the Committee in its sole discretion at the
initiation of the Performance Period, as such group may be modified from time to
time during the Performance Period by the Committee in its sole discretion.
(d)    Payout Matrix. The Payout Matrix attached as Appendix A hereto sets forth
the possible multipliers, which range from zero percent (0%) to two hundred
percent (200%), which may be applied to the number of vested Performance Units
to determine the actual number of Shares to be issued upon payment of the vested
Performance Units after the completion of the Performance Period. The final
multiplier (the “Final Multiplier”) shall be determined by the Committee after
the completion of the Performance Period based on the two variables that
comprise the Performance Criteria, related to (i) the Company’s TSR and CAGR for
the Performance Period relative to the Peer Companies’ TSR and CAGR for the
Performance Period, and (ii) the Company’s DACFG for the Performance Period
relative to the Peer Companies’ DACFG for the Performance Period. Subject to
Section 1.2(e), the number of Shares, if any, that shall be issued to the
Participant upon payment of the Performance Units shall be calculated as an
amount equal to (A) the number of Performance Units that have vested in
accordance with Section 1.3 or Section 1.6 hereof, multiplied by (B) the Final
Multiplier, as determined by the Committee in accordance with the Payout Matrix
(such number of Shares, the “Payout Shares”). Any fractional Shares which would
otherwise result from application of the Final Multiplier shall be rounded up to
the nearest whole Share of Common Stock.
(e)    Payout Value Limit. Notwithstanding any other provision of this
Agreement, under no circumstances shall (i) the product of (A) the number of
Payout Shares as calculated in accordance with the Payout Matrix under the
provisions of Section 1.2(d), multiplied by (B) the per share closing price of
the Company’s Common Stock on [___], 20[___], as reported by the principal
exchange or market on which the Company’s Common Stock is then traded (the
“Payout Closing Price”) (with such product referred to as the “Payout Matrix
Value”), exceed (ii) the product of (C) the number of Performance Units
multiplied by (D) $[___] (with such product referred to as


2



--------------------------------------------------------------------------------




the “Payout Value Limit”). If the Payout Matrix Value would otherwise exceed the
Payout Value Limit, then the number of Payout Shares shall be reduced to an
amount equal to (x) the Payout Value Limit divided by (y) the Payout Closing
Price, with any fractional Shares that would otherwise result from such
computation to be rounded up to the nearest whole Share of Common Stock.
1.3    Vesting of Performance Units.
(a)    Vesting. Subject to the provisions contained herein, the Performance
Units shall fully vest on [___], 20[___] (the “PSU Vesting Schedule”). In
addition, the Performance Units may become fully vested or be forfeited under
certain circumstances specified in this Agreement. As of the Award Date, the
Participant must be an employee of the Company or a subsidiary thereof. If the
Participant ceases to be an employee of the Company or a subsidiary thereof
prior to the vesting of all of the Performance Units pursuant to the PSU Vesting
Schedule, the Participant shall forfeit the unvested Performance Units under the
Award, except as otherwise provided in this Section 1.3 and Section 1.6.
(b)    Acceleration Upon Death or Total Disability. The Performance Units shall
become fully vested, notwithstanding any other provisions of this Section 1.3,
upon termination of the Participant’s employment with the Company or a
subsidiary thereof because of death or Total Disability (as defined below). Any
such acceleration of the vesting of the Performance Units pursuant to this
Section 1.3(b) will not result in an acceleration of the PSU Payment Date,
because the number of Shares earned from the Performance Units shall be
calculated after the completion of the Performance Period. For purposes of this
Agreement, “Total Disability” means a medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, by reason of which the
Participant is unable to engage in any substantial gainful activity or is
receiving income replacement benefits for a period of not less than three months
under an accident and health plan covering employees of the Company.
(c)    Pro Rata Vesting. If the Participant is at least age 62 as of the Award
Date, then notwithstanding Section 1.3(a), the Performance Units shall vest as
follows (the “Pro Rata Vesting Schedule”):
January 1, 20[___]        1/6th 
July 1, 20[___]        1/6th 
January 1, 20[___]        1/6th 
July 1, 20[___]        1/6th 
January 1, 20[___]        1/6th 
July 1, 20[___]        1/6th 
If the Participant ceases to be an employee of the Company or a subsidiary
thereof prior to the vesting of all of the Performance Units pursuant to this
Section 1.3(c), the


3



--------------------------------------------------------------------------------




Participant shall forfeit all unvested Performance Units under the Award, except
as otherwise provided in this Section 1.3 and Section 1.6.
(d)    Termination for Cause. Notwithstanding any other provisions of this
Section 1.3, the Participant shall forfeit all the Performance Units under this
Award upon the termination of the employment of the Participant by the Company
or a subsidiary thereof prior to the completion of the Performance Period for
cause, which term is specifically not capitalized as such term is in Section
1.6(a) of this Agreement, it being the specific intent of the Company and the
Participant that “cause” in this instance shall be broadly defined as any event,
action, or inaction by or attributed to the Participant that could reasonably be
the basis for an employer to terminate the employment of the affected
individual.
1.4    Payment of Performance Units. Following the last day of the Performance
Period and prior to the payment of the earned and vested Performance Units on or
about the PSU Payment Date, the Committee shall determine, (i) the extent to
which the Performance Criteria have been achieved over the Performance Period,
and (ii) the Final Multiplier. Subject to Section 1.2(e), the Final Multiplier
shall then be applied to the number of vested Performance Units to determine the
number of Payout Shares (also sometimes referred to herein as the “Earned
Shares”), if any, to be issued to the Participant in payment of the Performance
Units. The determination of the Earned Shares by the Committee shall be binding
on the Participant and conclusive for all purposes. The Earned Shares, if any,
shall be issued to the Participant in payment of the Performance Units on or
about [___], 20[___] (the “PSU Payment Date”). Upon the payment of the
Performance Units, the Company shall deliver to the Participant evidence of
book-entry Shares or a certificate for the number of Shares issued to the
Participant in payment of the Performance Units. The Earned Shares shall not be
subject to any holding or transfer restrictions after payment of the Performance
Units.
1.5    Transfer Restrictions for Unpaid Performance Units. Performance Units
that have not been paid shall not be transferable by the Participant, and the
Participant shall not be permitted to sell, transfer, pledge, assign, or
otherwise alienate or encumber such Performance Units or the Shares issuable in
payment thereof, other than (i) to the person or persons to whom the
Participant’s rights under such Performance Units pass by will or the laws of
descent and distribution, (ii) to the spouse or the descendants of the
Participant or to trusts for such persons to whom or which the Participant may
transfer such Performance Units by gift, (iii) to the legal representative of
any of the foregoing, or (iv) pursuant to a qualified domestic relations order
as defined under Section 414(p) of the Internal Revenue Code of 1986, as amended
(the “Code”) or a similar order or agreement pursuant to state domestic
relations law (including a community property law) relating to the provision of
child support, alimony payments, or marital property rights to a spouse, former
spouse, child, or other dependent of the Participant. Any such transfer shall be
made only in compliance with the Securities Act of 1933 and the requirements
therefor as set forth by the Company. Any attempted transfer in contravention of
the foregoing provisions shall be null and void and of no effect.


4



--------------------------------------------------------------------------------




1.6    Change of Control Termination.
(a)    Vesting upon Change of Control Termination. Notwithstanding any other
provision of this Agreement, the Performance Units shall become fully vested
upon a Change of Control Termination. For purposes of this Agreement, a “Change
of Control Termination” occurs upon the termination of the Participant’s
employment with the Company or a subsidiary thereof in the event that (i) a
Change of Control (as defined in the Plan) of the Company occurs, and (ii) the
Participant’s employment with the Company or a subsidiary thereof is
subsequently terminated without Cause (as defined below) or the Participant
terminates his or her employment with the Company or a subsidiary thereof for
Good Reason (as defined below), and such termination of employment occurs prior
to the normal completion of vesting of the Performance Units at the end of the
Performance Period. The normal vesting and payment provisions in Article I of
this Agreement shall not be affected by the first sentence of this subsection if
a Change of Control of the Company occurs but there is not also a Change of
Control Termination with respect to the Participant’s employment with the
Company or a subsidiary thereof on or before the PSU Payment Date. If the
Participant has entered into a separate written Change of Control Executive
Severance Agreement or Change of Control Severance Agreement (with either to be
subsequently referred to herein as a “Change of Control Severance Agreement”)
with the Company, the terms “Cause” and “Good Reason” used herein shall have the
meanings set forth in such Change of Control Severance Agreement. If the
Participant has not entered into a separate written Change of Control Severance
Agreement, the terms “Cause” and “Good Reason” used herein shall have the
meanings set forth in the Company’s Change of Control Severance Plan (the
“Change of Control Severance Plan”).
(b)    Payment upon Change of Control Termination. Notwithstanding any other
provisions of this Agreement to the contrary, in the event of a Change of
Control Termination with respect to the Participant’s employment with the
Company or a subsidiary thereof as set forth in Section 1.6(a) above, the vested
Performance Units shall be paid in accordance with this Section 1.6(b). In the
event of a Change of Control Termination, the Committee shall determine the
extent to which the Performance Criteria have been achieved and the Final
Multiplier to apply to the vested Performance Units by utilizing the same method
as set forth in Section 1.2 hereof; provided, however, that the Performance
Period for the calculation of the TSR, CAGR and DACFG of the Company and the
Peer Companies to obtain the Final Multiplier shall be shortened to end as of
the effective date of the Change of Control. Subject to Section 1.2(e), the
Final Multiplier shall then be applied to the number of vested Performance Units
to calculate the number of Earned Shares, if any, that the Participant is
entitled to in payment of the Performance Units. In the event of a Change of
Control Termination, any Earned Shares shall be paid to the Participant in
payment of the Performance Units either in Shares or in cash of equivalent
value, as determined by the Committee or other duly authorized administrator of
the Plan, in its discretion, within thirty (30) days following the effective
date of the Change of Control Termination; provided, however, that the time and
manner of such


5



--------------------------------------------------------------------------------




payment shall comply with Section 409A of the Code as referred to in Section
2.11 of this Agreement.
ARTICLE II
GENERAL PROVISIONS
2.1    Adjustments Upon Changes in Capitalization. In the event that a stock
split, stock dividend, or other similar change in capitalization of the Company
occurs, the number and kind of Shares that may be issued under this Agreement
and that have not yet been issued shall be proportionately and appropriately
adjusted.
2.2    No Dividend Equivalents or Stockholder Rights Until Shares Issued. The
Performance Units shall not be credited with Dividend Equivalents. In addition,
the Participant shall have no voting, transfer, liquidation, or other rights of
a holder of Shares with respect to the Performance Units until such time as
Shares, if any, have been issued by the Company to the Participant in payment of
the Performance Units. Until the Performance Units are paid or terminated, they
will represent only bookkeeping entries by the Company to evidence unfunded and
unsecured obligations of the Company.
2.3    Notices. Any notice to the Participant relating to this Agreement shall
be in writing and delivered in person or by mail, fax, or email transmission to
the address or addresses on file with the Company. Any notice to the Company
shall be addressed to it at its principal office, and be specifically directed
to the attention of the Corporate Secretary. Anyone to whom a notice may be
given under this Agreement may designate a new address by notice to that effect.
2.4    Benefits of Agreement. This Agreement shall inure to the benefit of and
be binding upon each successor of the Company and the Participant’s heirs, legal
representatives, and permitted transferees. This Agreement and the Plan shall be
the sole and exclusive source of any and all rights that the Participant and the
Participant’s heirs, legal representatives, and permitted transferees may have
with respect to this Award, the Performance Units, and the Plan.
2.5    Resolution of Disputes. Any dispute or disagreement that arises under, or
is a result of, or in any way relates to, the interpretation, construction, or
applicability of this Agreement shall be resolved as determined by the
Committee, or the Board of Directors of the Company (the “Board”), or by any
other committee appointed by the Board for such purpose. Any determination made
hereunder shall be final, binding, and conclusive for all purposes.
2.6    Controlling Documents. The provisions of the Plan are hereby incorporated
into this Agreement by reference. In the event of any inconsistency between this
Agreement and the Plan, the Plan shall control.
2.7    Amendments. This Agreement may be amended only by a written instrument
executed by both the Company and the Participant.


6



--------------------------------------------------------------------------------




2.8    No Right of Participant to Continued Employment. Nothing contained in
this Agreement or the Plan shall confer on the Participant any right to continue
to be employed by the Company or any subsidiary thereof, or shall limit the
Company’s right to terminate the employment of the Participant at any time.
2.9    Vesting Dates and Payment Dates. In the event that any vesting date,
payment date, or any other measurement date with respect to this Award does not
fall on a business day, such date shall be deemed to occur on the next following
business day.
2.10    Tax Withholding. The Company may make such provisions and take such
steps as it deems necessary or appropriate for the withholding of any taxes that
the Company is required by law or regulation of any governmental authority,
whether Federal, state, or local, to withhold in connection with the Performance
Units or Shares subject to this Agreement. The Participant shall elect, prior to
any tax withholding event related to this Award and at a time when the
Participant is not aware of any material nonpublic information about the Company
and the Participant would be permitted to engage in a transaction in the
Company’s securities under the Company’s Securities Trading Policy, whether the
Participant will satisfy all or part of such tax withholding requirement by
paying the taxes in cash or by having the Company withhold Shares having a fair
market value equal to the minimum statutory withholding that may be imposed on
the transaction (based on minimum statutory withholding rates for Federal,
state, and local tax purposes, as applicable, that are applicable to such
transaction). The Participant’s election shall be irrevocable, made in writing,
signed by the Participant, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate. If
Participant fails to make an election, the Company will withhold Shares having a
fair market value equal to the minimum statutory withholding that may be imposed
on the transaction, as provided above. For purposes of tax withholding pursuant
to this Section 2.10, unless applicable laws and regulations dictate otherwise,
the Company shall determine fair market value based on the closing price of a
Share as reported on the New York Stock Exchange or other applicable public
market on the business day immediately preceding the PSU Payment Date.
2.11    Compliance with Section 409A of the Code. Notwithstanding any provision
in this Agreement to the contrary, to the extent that this Agreement constitutes
a nonqualified deferred compensation plan or arrangement to which Section 409A
of the Code applies, the administration of this Award (including the time and
manner of payments under the Award and this Agreement) shall comply with Section
409A of the Code. In connection therewith, any payment to the Participant with
respect to the Award under this Agreement which Section 409A(a)(2)(B)(i) of the
Code indicates may not be made before the date which is six months after the
date of the Participant’s separation from employment service (the “Section 409A
Six-Month Waiting Period”), as a result of the fact that the Participant is a
specified key employee referred to in Section 409A(a)(2)(B)(i) of the Code,
shall not occur or be made during the Section 409A Six-Month Waiting Period but
rather shall be delayed, if such payment would otherwise occur during the
Section 409A Six-Month Waiting Period, until the expiration of the Section 409A
Six-Month Waiting Period. Except as provided under Section 1.3(a), the
Participant will not be considered to have a termination of employment or
separation from employment under this Agreement unless the termination of
employment or separation from


7



--------------------------------------------------------------------------------




employment constitutes a “separation from service” under Treasury Regulation
Section 1.409A‑1(h).
2.12    Personal Data. The Participant hereby consents to the collection, use,
and transfer, in electronic or other form, of the Participant’s Personal Data by
and among, as applicable, the Company and its affiliates for the exclusive
purpose of implementing, administering, and managing the Participant’s
participation in the Plan. The Company holds, or may receive from any agent
designated by the Company, certain personal information about the Participant,
including, but not limited to, the Participant’s name, home address and
telephone number, date of birth, social security insurance number or other
identification number, salary, nationality, job title, any shares of Common
Stock held, details of this Award and any other rights to shares of Common Stock
awarded, canceled, exercised, vested, unvested, or outstanding in the
Participant’s favor, for the purpose of implementing, administering, and
managing the Plan, including complying with applicable tax and securities laws
(the “Personal Data”). The Personal Data may be transferred to any third parties
assisting in the implementation, administration, and management of the Plan. The
Participant authorizes such recipients of the Personal Data to receive, possess,
use, retain, and transfer the Personal Data, in electronic or other form, for
the purposes described above, and the Participant hereby releases the Company
and its affiliates from any of the Participant’s claims related to the use or
disclosure of such Personal Data. The Participant may, at any time, view the
Personal Data, request additional information about the storage and processing
of the Personal Data, require any necessary amendments to the Personal Data, or
refuse or withdraw the consents herein, in any case without cost, by contacting
the Corporate Secretary of the Company in writing. Any such refusal or
withdrawal of the consents herein may affect the Participant’s ability to
participate in the Plan.
2.13    Electronic Delivery of Documents. The Company may, in its sole
discretion, deliver any documents related to this Award, or any future awards
that may be granted under the Plan, by electronic means, or request the
Participant’s consent to participate in the Plan or other authorizations from
the Participant in connection therewith by electronic means. The Participant
hereby consents to receive such documents by electronic delivery and, if
requested, to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
2.14    Receipt of Award and Related Documents. The Participant hereby
acknowledges the receipt, either directly or electronically, of the Award, a
copy of the Plan, and a prospectus for the Plan.
2.15    Execution and Counterparts. This Agreement may be executed in
counterparts. Execution of this Agreement may be evidenced by any appropriate
form of electronic signature or affirmative email or other electronic response
attached to or logically associated with such written instrument, which is
executed or adopted by a party with an indication of the intention by such party
to execute or adopt such instrument for purposes of execution hereof.
* * * * *


8



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Company and the Participant have caused this Performance
Stock Unit Award Agreement to be entered into effective as of the Award Date.
COMPANY:
SM ENERGY COMPANY,
a Delaware corporation


By: _________________________________________
Printed Name: [___]
Title: [___]
Date Signed: __________, 20[___]




PARTICIPANT:


Signature: __________________________________
Printed Name:




9



--------------------------------------------------------------------------------





Appendix A
PSU Payout Matrix
 
Relative Performance Table
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Peer Group Count
 
DACFG and TSR Multipliers
 
 
21
20
19
18
17
16
15
14
13
12
11
10
 
Peer Group Percentile
Multiplier
appendixa1.jpg [appendixa1.jpg]
1
100.00
%
100.00
%
100.00
%
100.00
%
100.00
%
100.00
%
100.00
%
100.00
%
100.00
%
100.00
%
100.00
%
100.00
%
 
0%
0.0
2
95.00
%
94.80
%
94.50
%
94.20
%
93.80
%
93.40
%
92.90
%
92.40
%
91.70
%
91.00
%
90.00
%
88.90
%
 
5%
0.0
3
90.00
%
89.50
%
88.90
%
88.30
%
87.50
%
86.70
%
85.80
%
84.70
%
83.40
%
81.90
%
80.00
%
77.80
%
 
10%
0.0
4
85.00
%
84.30
%
83.40
%
82.40
%
81.30
%
80.00
%
78.60
%
77.00
%
75.00
%
72.80
%
70.00
%
66.70
%
 
15%
0.0
5
80.00
%
79.00
%
77.80
%
76.50
%
75.00
%
73.40
%
71.50
%
69.30
%
66.70
%
63.70
%
60.00
%
55.60
%
 
20%
0.0
6
75.00
%
73.70
%
72.30
%
70.60
%
68.80
%
66.70
%
64.30
%
61.60
%
58.40
%
54.60
%
50.00
%
44.50
%
 
25%
0.0
7
70.00
%
68.50
%
66.70
%
64.80
%
62.50
%
60.00
%
57.20
%
53.90
%
50.00
%
45.50
%
40.00
%
33.40
%
 
30%
0.5
8
65.00
%
63.20
%
61.20
%
58.90
%
56.30
%
53.40
%
50.00
%
46.20
%
41.70
%
36.40
%
30.00
%
22.30
%
 
35%
0.6
9
60.00
%
57.90
%
55.60
%
53.00
%
50.00
%
46.70
%
42.90
%
38.50
%
33.40
%
27.30
%
20.00
%
11.20
%
 
40%
0.7
10
55.00
%
52.70
%
50.00
%
47.10
%
43.80
%
40.00
%
35.80
%
30.80
%
25.00
%
18.20
%
10.00
%
0.00
%
 
45%
0.8
11
50.00
%
47.40
%
44.50
%
41.20
%
37.50
%
33.40
%
28.60
%
23.10
%
16.70
%
9.10
%
0.00
%
NA


 
50%
0.9
12
45.00
%
42.20
%
38.90
%
35.30
%
31.30
%
26.70
%
21.50
%
15.40
%
8.40
%
0.00
%
NA


NA


 
55%
1.0
13
40.00
%
36.90
%
33.40
%
29.50
%
25.00
%
20.00
%
14.30
%
7.70
%
0.00
%
NA


NA


NA


 
60%
1.2
14
35.00
%
31.60
%
27.80
%
23.60
%
18.80
%
13.40
%
7.20
%
0.00
%
NA


NA


NA


NA


 
65%
1.4
15
30.00
%
26.40
%
22.30
%
17.70
%
12.50
%
6.70
%
0.00
%
NA


NA


NA


NA


NA


 
70%
1.6
16
25.00
%
21.10
%
16.70
%
11.80
%
6.30
%
0.00
%
NA


NA


NA


NA


NA


NA


 
75%
1.8
17
20.00
%
15.80
%
11.20
%
5.90
%
0.00
%
NA


NA


NA


NA


NA


NA


NA


 
80%
2.0
18
15.00
%
10.60
%
5.60
%
0.00
%
NA


NA


NA


NA


NA


NA


NA


NA


 
85%
2.0
19
10.00
%
5.30
%
0.00
%
NA


NA


NA


NA


NA


NA


NA


NA


NA


 
90%
2.0
20
5.00
%
0.00
%
NA


NA


NA


NA


NA


NA


NA


NA


NA


NA


 
95%
2.0
21
0.00
%
NA


NA


NA


NA


NA


NA


NA


NA


NA


NA


NA


 
100%
2.0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Notes
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1


Peer group count excludes SM Energy
 

Payout Matrix
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Relative TSR
 
 
0%
5%
10%
15%
20%
25%
30%
35%
40%
45%
50%
55%
60%
65%
70%
75%
80%
85%
90%
95%
100%
appendixa2.jpg [appendixa2.jpg]
0%
0.00
0.00
0.00
0.00
0.00
0.00
0.25
0.30
0.35
0.40
0.45
0.50
0.60
0.70
0.80
0.90
1.00
1.00
1.00
1.00
1.00
5%
0.00
0.00
0.00
0.00
0.00
0.00
0.25
0.30
0.35
0.40
0.45
0.50
0.60
0.70
0.80
0.90
1.00
1.00
1.00
1.00
1.00
10%
0.00
0.00
0.00
0.00
0.00
0.00
0.25
0.30
0.35
0.40
0.45
0.50
0.60
0.70
0.80
0.90
1.00
1.00
1.00
1.00
1.00
15%
0.00
0.00
0.00
0.00
0.00
0.00
0.25
0.30
0.35
0.40
0.45
0.50
0.60
0.70
0.80
0.90
1.00
1.00
1.00
1.00
1.00
20%
0.00
0.00
0.00
0.00
0.00
0.00
0.25
0.30
0.35
0.40
0.45
0.50
0.60
0.70
0.80
0.90
1.00
1.00
1.00
1.00
1.00
25%
0.00
0.00
0.00
0.00
0.00
0.00
0.25
0.30
0.35
0.40
0.45
0.50
0.60
0.70
0.80
0.90
1.00
1.00
1.00
1.00
1.00
30%
0.25
0.25
0.25
0.25
0.25
0.25
0.50
0.55
0.60
0.65
0.70
0.75
0.85
0.95
1.05
1.15
1.25
1.25
1.25
1.25
1.25
35%
0.30
0.30
0.30
0.30
0.30
0.30
0.55
0.60
0.65
0.70
0.75
0.80
0.90
1.00
1.10
1.20
1.30
1.30
1.30
1.30
1.30
40%
0.35
0.35
0.35
0.35
0.35
0.35
0.60
0.65
0.70
0.75
0.80
0.85
0.95
1.05
1.15
1.25
1.35
1.35
1.35
1.35
1.35
45%
0.40
0.40
0.40
0.40
0.40
0.40
0.65
0.70
0.75
0.80
0.85
0.90
1.00
1.10
1.20
1.30
1.40
1.40
1.40
1.40
1.40
50%
0.45
0.45
0.45
0.45
0.45
0.45
0.70
0.75
0.80
0.85
0.90
0.95
1.05
1.15
1.25
1.35
1.45
1.45
1.45
1.45
1.45
55%
0.50
0.50
0.50
0.50
0.50
0.50
0.75
0.80
0.85
0.90
0.95
1.00
1.10
1.20
1.30
1.40
1.50
1.50
1.50
1.50
1.50
60%
0.60
0.60
0.60
0.60
0.60
0.60
0.85
0.90
0.95
1.00
1.05
1.10
1.20
1.30
1.40
1.50
1.60
1.60
1.60
1.60
1.60
65%
0.70
0.70
0.70
0.70
0.70
0.70
0.95
1.00
1.05
1.10
1.15
1.20
1.30
1.40
1.50
1.60
1.70
1.70
1.70
1.70
1.70
70%
0.80
0.80
0.80
0.80
0.80
0.80
1.05
1.10
1.15
1.20
1.25
1.30
1.40
1.50
1.60
1.70
1.80
1.80
1.80
1.80
1.80
75%
0.90
0.90
0.90
0.90
0.90
0.90
1.15
1.20
1.25
1.30
1.35
1.40
1.50
1.60
1.70
1.80
1.90
1.90
1.90
1.90
1.90
80%
1.00
1.00
1.00
1.00
1.00
1.00
1.25
1.30
1.35
1.40
1.45
1.50
1.60
1.70
1.80
1.90
2.00
2.00
2.00
2.00
2.00
85%
1.00
1.00
1.00
1.00
1.00
1.00
1.25
1.30
1.35
1.40
1.45
1.50
1.60
1.70
1.80
1.90
2.00
2.00
2.00
2.00
2.00
90%
1.00
1.00
1.00
1.00
1.00
1.00
1.25
1.30
1.35
1.40
1.45
1.50
1.60
1.70
1.80
1.90
2.00
2.00
2.00
2.00
2.00
95%
1.00
1.00
1.00
1.00
1.00
1.00
1.25
1.30
1.35
1.40
1.45
1.50
1.60
1.70
1.80
1.90
2.00
2.00
2.00
2.00
2.00
100%
1.00
1.00
1.00
1.00
1.00
1.00
1.25
1.30
1.35
1.40
1.45
1.50
1.60
1.70
1.80
1.90
2.00
2.00
2.00
2.00
2.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Notes
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1


Interpolate linerally results, except below 30%
 
 
 
 
 
 
 
 
 
 
 
 
2


If SM Energy's absolute TSR is negative, then Final Multiplier capped at 1.0
 
 
 
 
 
 
 
 
 
 
 




